                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

NEFIZA DZAFIC,                                   )
                                                 )
Plaintiff,                                       )
                                                 )
v.                                               )
                                                 )      Case No. 4:18-cv-819-SPM
                                                 )
                                                 )
                                                 )
ANDREW M. SAUL, 1                                )
Commissioner of Social Security,                 )
                                                 )
Defendant.                                       )


                                 MEMORANDUM OPINION

        This is an action under 42 U.S.C. § 405(g) for judicial review of the final decision of

Defendant Andrew M. Saul, Commissioner of Social Security (the “Commissioner”) denying the

application of Plaintiff Nefiza Dzafic (“Plaintiff”) for Disability Insurance Benefits (“DIB”) under

Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq. (the “Act”). The parties consented to

the jurisdiction of the undersigned magistrate judge pursuant to 28 U.S.C. § 636(c). (Doc. 14).

Because I find the decision denying benefits was supported by substantial evidence, I will affirm

the Commissioner’s denial of Plaintiff’s application.

        I.     PROCEDURAL BACKGROUND

        On November 28, 2014, Plaintiff applied for DIB, alleging that she had been unable to

work since July 21, 2014. (Tr. 158-59). Her application was initially denied. (Tr. 95-99). On May



1
  On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Federal Rule of Civil Procedure 25(d), Commissioner Saul is substituted for Nancy A. Berryhill
as defendant in this action. No further action needs to be taken to continue this suit by reason of
the last sentence of 42 U.S.C. § 405(g).
                                                 1
19, 2015, Plaintiff filed a Request for Hearing by Administrative Law Judge (ALJ) (Tr. 102-03).

On February 16, 2017, the ALJ held a hearing. (Tr. 34-77). On June 28, 2017, the ALJ issued an

unfavorable decision. (Tr. 13-30). On August 20, 2017, Plaintiff filed a Request for Review of

Hearing Decision with the Social Security Administration’s Appeals Council. (Tr. 154). On April

3, 2019, the Appeals Council declined to review the case. (Tr. 1-6). The decision of the ALJ stands

as the final decision of the Commissioner of the Social Security Administration.

   II.      FACTUAL BACKGROUND

         On February 16, 2017, Plaintiff testified at a hearing before the ALJ. Plaintiff was born

August 1, 1963, and she has an eighth-grade education. (Tr. 39). She moved to the United States

from Bosnia in 1994. (Tr. 39). She has worked in the past in assembly line production, making

lamps, but she was laid off. (Tr. 44). That job involved being on her feet all of the time and lifting

up to 30 pounds. (Tr. 45). After that, Plaintiff worked at St. Anthony’s, supplying, cleaning, and

picking up medical equipment. (Tr. 45). That job also involved lifting 30 or more pounds. (Tr. 45-

46). At the same time as that job, she had a second job cleaning offices. (Tr. 46-47). Plaintiff

stopped cleaning offices because she could not do it anymore, but she continued working at St.

Anthony’s for a while. (Tr. 47-48). She eventually stopped working because she could not do the

things she was asked to do, both because of her feet and because of emotional issues, concentration

problems, and forgetfulness. (Tr. 48-50).

         Plaintiff has panic attacks at night and cannot sleep; this makes her tired and sleepy the

next day. (Tr. 51). She takes medications for panic attacks every day. (Tr. 60). It seems to help;

she still has the attacks but only once or twice a month for three to five minutes at a time. (Tr. 60).

She also experiences dizziness. (Tr. 51). Plaintiff has also had issues hearing voices, but

medications have stopped those. (Tr. 53). She is not comfortable being around people. (Tr. 53).



                                                  2
She feels scared a lot. (Tr. 54). Plaintiff has problems with her feet, including numbness and

burning pain; she has had treatment for those problems. (Tr. 55-57). She has to put ice on them

three times for 20 minutes during the day. (Tr. 56). She could be on her feet standing and walking

for maybe an hour or an hour and a half. (Tr. 56). Plaintiff also has back pain and leg pain if she

sits too long. (Tr. 57). She has carpal tunnel syndrome and would not be able to lift a gallon of

milk over and over because she would have problems with her hands. (Tr. 58-59). She wears a

brace at night. (Tr. 59).

         With regard to the medical records, the Court accepts the facts as presented in the parties’

respective statements of fact. The Court will cite to specific records as needed in the discussion

below.

         III.   STANDARD FOR DETERMINING DISABILITY UNDER THE ACT

         To be eligible for benefits under the Social Security Act, a claimant must prove he or she

is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v. Sec’y of Health

& Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social Security Act defines as disabled

a person who is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010). The impairment must

be “of such severity that he [or she] is not only unable to do his [or her] previous work but cannot,

considering his [or her] age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy, regardless of whether such work

exists in the immediate area in which he [or she] lives, or whether a specific job vacancy exists for




                                                  3
him [or her], or whether he [or she] would be hired if he [or she] applied for work.” 42 U.S.C.

§§ 423(d)(2)(A).

       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. 20 C.F.R. § 404.1520(a); see also McCoy v. Astrue, 648 F.3d 605, 611 (8th

Cir. 2011) (discussing the five-step process). At Step One, the Commissioner determines whether

the claimant is currently engaging in “substantial gainful activity”; if so, then the claimant is not

disabled. 20 C.F.R. § 404.1520(a)(4)(i); McCoy, 648 F.3d at 611. At Step Two, the Commissioner

determines whether the claimant has a severe impairment, which is “any impairment or

combination of impairments which significantly limits [the claimant’s] physical or mental ability

to do basic work activities”; if the claimant does not have a severe impairment, the claimant is not

disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c); McCoy, 648 F.3d at 611. At Step Three,

the Commissioner evaluates whether the claimant’s impairment meets or equals one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the “listings”). 20 C.F.R. §

404.1520(a)(4)(iii); McCoy, 648 F.3d at 611. If the claimant has such an impairment, the

Commissioner will find the claimant disabled; if not, the Commissioner proceeds with the rest of

the five-step process. 20 C.F.R. § 404.1520(d); McCoy, 648 F.3d at 611.

       Prior to Step Four, the Commissioner must assess the claimant’s “residual functional

capacity” (“RFC”), which is “the most a claimant can do despite [his or her] limitations.” Moore

v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)); see also 20 C.F.R.

§ 404.1520(e). At Step Four, the Commissioner determines whether the claimant can return to his

or her past relevant work, by comparing the claimant’s RFC with the physical and mental demands

of the claimant’s past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f); McCoy, 648

F.3d at 611. If the claimant can perform his or her past relevant work, the claimant is not disabled;



                                                 4
if the claimant cannot, the analysis proceeds to the next step. Id. At Step Five, the Commissioner

considers the claimant’s RFC, age, education, and work experience to determine whether the

claimant can make an adjustment to other work in the national economy; if the claimant cannot

make an adjustment to other work, the claimant will be found disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 404.1560(c)(2); McCoy, 648 F.3d at 611.

       Through Step Four, the burden remains with the claimant to prove that he is disabled.

Moore, 572 F.3d at 523. At Step Five, the burden shifts to the Commissioner to establish that,

given the claimant’s RFC, age, education, and work experience, there are a significant number of

other jobs in the national economy that the claimant can perform. Id.; Brock v. Astrue, 674 F.3d

1062, 1064 (8th Cir. 2012); 20 C.F.R. § 404.1560(c)(2).

       IV.     THE ALJ’S DECISION

       Applying the foregoing five-step analysis, the ALJ here found that Plaintiff has not

engaged in substantial gainful activity since July 21, 2014, the alleged onset date; that Plaintiff

had the severe impairments of depression, generalized anxiety disorder, plantar fasciitis, and tibeal

or Achilles tendonitis; and that Plaintiff did not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments in 20 C.F.R. § 404,

Subpart P, Appendix 1. (Tr. 18-19). The ALJ found that Plaintiff had the following RFC:

       The claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) except for the following additional limitations. The
       claimant can never climb ladders, ropes, and scaffolds. She can occasionally climb
       ramps and stairs. The claimant can never crawl. She can occasionally balance,
       stoop, kneel, and crouch. Bilaterally, the claimant can frequently handle, finger and
       feel. She must avoid vibration. She can perform simple, routine, repetitive tasks in
       a work environment free of fast-paced production requirements and with few if any
       work place changes. The claimant can occasionally interact with the public, co-
       workers, and supervisors.




                                                 5
(Tr. 21). At Step Four, the ALJ found that Plaintiff was unable to perform her past relevant work

as a lamp wirer and central supply worker. (Tr. 25). However, at Step Five, relying on the

testimony of a vocational expert, the ALJ found that there are jobs that exist in significant numbers

in the national economy that Plaintiff can perform, including representative occupations such as

housekeeper/cleaner (Dictionary of Occupational Titles (“DOT”) No. 323.687-104), photo copy

machine operator (DOT No. 207.685-014), and usher (DOT No. 344.677-014). (Tr. 25-26). The

ALJ concluded that Plaintiff had not been under a disability, as defined in the Act, from July 21,

2014, through the date of his decision. (Tr. 26).

       V.      DISCUSSION

       Plaintiff challenges the ALJ’s decision on two grounds: (1) the ALJ failed to properly

evaluate the opinion of Plaintiff’s treating psychiatrist, Dr. Farzana; and (2) the ALJ failed to

properly evaluate Plaintiff’s subjective complaints of pain.

               A. Standard for Judicial Review

       The decision of the Commissioner must be affirmed if it complies with the relevant legal

requirements and is supported by substantial evidence in the record as a whole. See 42 U.S.C.

§ 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971); Pate-Fires v. Astrue, 564 F.3d 935,

942 (8th Cir. 2009); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). “Substantial evidence

‘is less than a preponderance, but enough that a reasonable mind might accept as adequate to

support a conclusion.’” Renstrom v. Astrue, 680 F.3d 1057, 1063 (8th Cir. 2012) (quoting Moore,

572 F.3d at 522). In determining whether substantial evidence supports the Commissioner’s

decision, the court considers both evidence that supports that decision and evidence that detracts

from that decision. Id. However, the court “‘do[es] not reweigh the evidence presented to the ALJ,

and [it] defer[s] to the ALJ’s determinations regarding the credibility of testimony, as long as those



                                                    6
determinations are supported by good reasons and substantial evidence.’” Id. at 1064 (quoting

Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). “If, after reviewing the record, the court

finds it is possible to draw two inconsistent positions from the evidence and one of those positions

represents the ALJ’s findings, the court must affirm the ALJ’s decision.” Partee v. Astrue, 638

F.3d 860, 863 (8th Cir. 2011) (quoting Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005)).

               B. The Opinion of Plaintiff’s Treating Psychiatrist, Dr. Farzana

       Plaintiff’s first argument is that the ALJ failed to properly evaluate the opinion of

Plaintiff’s treating psychiatrist, Dr. Farzana. On January 10, 2017, Dr. Farzana completed a mental

RFC questionnaire for Plaintiff. (Tr. 467-71). Dr. Farzana stated that Plaintiff had major depressive

disorder and post-traumatic stress disorder; that Plaintiff was taking Risperdal, Xanax, and

Cymbalta; that Plaintiff had side effects of dizziness, drowsiness, fatigue, lethargy, and stomach

upset; that Plaintiff was very depressed and anxious; and that Plaintiff’s prognosis was guarded.

(Tr. 467). On a checklist, Dr. Farzana noted that Plaintiff’s signs and symptoms included

anhedonia or pervasive loss of interest in almost all activities; appetite disturbance with weight

change; decreased energy; blunt, flat, or inappropriate affect; feelings of guilt or worthlessness;

poverty of content of speech; generalized persistent anxiety; somatization unexplained by organic

disturbance; mood disturbance; difficulty thinking or concentrating; recurrent and intrusive

recollections of a traumatic experience, which are a source of marked distress; psychomotor

agitation or retardation; persistent disturbances of mood of affect; change in personality;

apprehensive expectation; paranoid thinking or inappropriate suspiciousness; seclusiveness or

autistic thinking; emotional withdrawal or isolation; bipolar syndrome with a history of episodic

periods manifested by the full symptomatic picture of both manic and depressive syndromes; and

persistent irrational fear of a specific object, activity, or situation which results in a compelling



                                                 7
desire to avoid the dreaded object, activity, or situation. (Tr. 468). Dr. Farzana opined that Plaintiff

would be unable to meet competitive standards in any of the mental abilities and aptitudes needed

to do unskilled or skilled work, including (but not limited to) the ability to remember work-like

procedures; to understand, remember, and carry out very short and simple instructions; to maintain

attention for a two-hour segment; to make simple work-related decisions; to accept instructions

and respond appropriately to criticism from supervisors; to get along with co-workers or peers; to

adhere to basic standards of neatness and cleanliness; to travel in an unfamiliar place; and to

maintain socially appropriate behavior. (Tr. 469-70). Dr. Farzana opined that Plaintiff would miss

more than four days of work per month due to her impairments or treatment. (Tr. 471). Although

she was asked to include medical and clinical findings supporting her assessment, she declined to

do so. (Tr. 469-71).

        Under the regulations applicable to Plaintiff’s claim, if the Social Security Administration

finds that a treating source’s medical opinion on the nature and severity of a claimant’s

impairments “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the claimant’s] case

record,” the Social Security Administration will give that opinion “controlling weight.” 20 C.F.R.

§ 404.1527(c)(2). 2 Where the ALJ does not give a treating physician’s opinion controlling weight,

the ALJ must evaluate the opinion based on several factors, including the length of the treatment

relationship and the frequency of examination, the nature and extent of the treatment relationship,

the evidence provided by the source in support of the opinion, the consistency of the opinion with




2
  These regulations apply to claims filed before March 27, 2017. For claims filed after March 27,
2017, the rule that a treating source opinion is entitled to controlling weight has been
eliminated. See 20 C.F.R. § 404.1520c(a). Plaintiff filed her application in 2014, so the Court will
use the version of the regulations that applies to claims filed before March 27, 2017.
                                                   8
the record as a whole, and the level of specialization of the source. 20 C.F.R. § 404.1527(c)(2)-

(6). The ALJ may discount a treating physician’s opinion where, for example, “other medical

assessments are supported by better or more thorough medical evidence,” Goff, 421 F.3d at 790

(internal quotation marks omitted), or the opinion “is inconsistent with the physician’s clinical

treatment notes.” Davidson v. Astrue, 578 F.3d 838, 843 (8th Cir. 2009). “When an ALJ discounts

a treating physician’s opinion, [the ALJ] should give good reasons for doing so.” Martise v. Astrue,

641 F.3d 909, 925 (8th Cir. 2011) (quoting Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007)).

In weighing a treating source opinion, it is the ALJ’s duty to resolve conflicts in the evidence, and

the ALJ’s finding in that regard should not be disturbed so long as it falls within the “available

zone of choice.” See, e.g., Hacker v. Barnhart, 459 F.3d 934, 936-38 (8th Cir. 2006).

       In evaluating Dr. Farzana’s opinion, the ALJ stated:

       The undersigned gives this opinion no weight. No examination revealed signs
       indicative of an inability to meet competitive standards in every work-related
       activity. For example, no examination revealed that the claimant could not maintain
       eye contact, that she was uncooperative, or that she was hyper-vigilant.
       Furthermore, nothing in the claimant’s treatment notes indicate signs indicative of
       the limitations Dr. Farzana assessed. In fact, most of the time nothing abnormal was
       observed at all in the treatment notes (Exhibits 5F, 12F). The claimant did not
       require treatment indicative of the limitations, such as frequent counseling or
       psychiatric appointments, inpatient hospitalization, or intensive outpatient
       treatment. Finally, the claimant performed activities such as shopping in stores,
       doing laundry, and traveling to Canada and Florida with her new husband, all of
       which are inconsistent with the extreme limitations Dr. Farzana assessed. For these
       reasons, the undersigned gives Dr. Farzana’s opinion little weight.

(Tr. 24). Elsewhere in his decision, the ALJ also noted that Plaintiff’s “appointments with her

psychiatrist consisted mostly of [Plaintiff] reporting how she stayed home, did not feel well, and

occasionally heard voices, but the examiner observed no significant clinical signs.” (Tr. 24).

       After careful review of the record, the Court finds that the ALJ gave good reasons,

supported by substantial evidence, for discounting Dr. Farzana’s opinion, and that his assessment



                                                 9
of that opinion falls within the available zone of choice. At the outset, the Court notes that although

the ALJ gave “little weight” or “no weight” to Dr. Farzana’s opinion, the ALJ did include very

significant mental limitations in the RFC: he limited Plaintiff to simple, routine, repetitive tasks in

a work environment free of fast-paced production requirements and with few, if any, work place

changes, and he limited Plaintiff to only occasional interaction with the public, co-workers, and

supervisors. (Tr. 21). These limitations partially account for Dr. Farzana’s opinion that Plaintiff

has difficulties with concentrating, dealing with stress, understanding and carrying out detailed

instructions, and interacting appropriately with other people.

       The ALJ reasonably found, however, that the extreme limitations in every area of mental

functioning found in Dr. Farzana’s opinion were not supported by examination findings in Dr.

Farzana’s own treatment notes or elsewhere in the record. Dr. Farzana’s treatment notes contain

few objective findings or observations that would support the opinions offered, and they show

generally intermittent complaints of significant mental symptoms and improvement with

medication. Plaintiff began treatment with Dr. Farzana in April 2014 (three months before

Plaintiff’s alleged disability onset date), and at that time Dr. Farzana noted that Plaintiff’s attitude

was sullen, her psychomotor state was agitated and restless; her mood was depressed, anxious,

sad, and low; her affect was flat and blunted; her thought process was circumstantial; her thought

content showed low self-worth, hopelessness, and flashbacks; her cognition showed impaired

concentration; her insight was “fair, limited”; and her Global Assessment of Functioning score

was 50, indicating serious symptoms. 3 (Tr. 361-63). Dr. Farzana started Plaintiff on mirtazapine.


3
  A Global Assessment of Functioning (“GAF”) score is based on a “clinician’s judgment of the
individual’s overall level of functioning.” Hudson v. Barnhart, 345 F.3d 661, 662 n.3 (quoting
American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th
ed. Text Revision 2000) (“DSM-IV-TR”). A GAF score of 41-50 indicates “[s]erious symptoms
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment

                                                  10
(Tr. 361). At subsequent visits, Dr. Farzana did not conduct mental status examinations and did

not record any objective signs, instead merely noting Plaintiff’s descriptions of how she was

feeling. At some visits, Plaintiff reported not feeling well, having nightmares, feeling tired, feeling

depressed, feeling sad, feeling hopeless, feeling isolated, feeling preoccupied, having difficulty

concentrating, and/or feeling overwhelmed. (Tr. 352, 355, 357, 359, 360, 430, 440, 452, 455, 458).

At a few visits, she complained of hearing voices or seeing faces (Tr. 430, 438, 449); however,

Plaintiff testified that this problem stopped with medication. (Tr. 53). At one visit in November

2015, Plaintiff complained of panic attacks and was prescribed Xanax (Tr. 353); thereafter,

however, treatment notes contain no discussion of panic attacks. At some visits, no mental

symptoms or mental problems were noted at all. (Tr. 354, 356, 432, 435, 443). In July 2016,

Plaintiff reported that she had visited Canada with her husband, and Dr. Farzana noted that “she

seemed generally satisfied and is taking the meds regularly.” (Tr. 435). In October 2016, Dr.

Farzana noted that Plaintiff was “doing alright on the current meds” and was planning a trip to

Florida. (Tr. 432).

       Although these notes are certainly consistent with a finding that Plaintiff had some

significant mental symptoms, the ALJ reasonably found that they did not support the very severe

limitations in all areas of functioning contained in Dr. Farzana’s opinions. In discounting those

opinions, the ALJ reasonably considered several relevant factors.

       First, the ALJ reasonably considered the fact that aside from Dr. Farzana’s very first

treatment note, Dr. Farzana’s findings contained very few objective findings or observations to


in social, occupational, or school functioning (e.g., few friends, conflicts with peers or
coworkers).” DSM-IV-TR 34.




                                                  11
support his opinions. (Tr. 24). “[A]n ALJ may discount a treating source opinion that is

unsupported by treatment notes.” Aguiniga v. Colvin, 833 F.3d 896, 902 (8th Cir. 2016). See also

20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents relevant evidence to support a

medical opinion, particularly medical signs and laboratory findings, the more weight we will give

that medical opinion.”).

       Second, the ALJ reasonably considered that Dr. Farzana’s notes indicated that Plaintiff’s

impairments improved significantly with medication. A condition that is “controllable and

amenable to treatment [ ] ‘do[es] not support a finding of disability.’” Martise v. Astrue, 641 F.3d

909, 924 (8th Cir. 2011) (quoting Davidson v. Astrue, 578 F.3d 838, 846 (8th Cir. 2009)). See also

Andrews v. Colvin, 791 F.3d 923, 928-29 (8th Cir. 2015) (holding that the ALJ properly gave little

weight to a treating physician’s opinion that was inconsistent with treatment notes indicating that

the claimant’s pain was adequately controlled with medication).

       Third, the ALJ reasonably considered the fact that, despite Plaintiff’s supposed inability to

function in nearly all areas, there is no indication that it was recommended that Plaintiff undergo

psychological therapy, intensive outpatient treatment, inpatient hospitalization, or other intensive

treatment measures. (Tr. 24). Instead, she merely saw her psychiatrist every one to three months

and took medications. It was reasonable for the ALJ to find that Plaintiff’s conservative course of

treatment is at odds with the extreme limitations in Dr. Farzana’s opinion. See Reece v. Colvin,

834 F.3d 904, 909 (8th Cir. 2016) (ALJ properly considered a treating physician’s “routine,

conservative medical treatment” in discounting treating physician’s opinions); Perkins v. Astrue,

648 F.3d 892, 898-99 (8th Cir. 2011) (holding that an ALJ properly discounted a treating

physician’s opinion where, among other flaws, the treating physician’s opinion was inconsistent

with the conservative nature of the treatment rendered).



                                                12
        Fourth, the ALJ also reasonably found that Plaintiff’s accounts of her daily activities, which

included shopping in stores (Tr. 194), helping to supervise her daughter’s young twins (Tr. 356,

367, 443), and traveling to Florida and Canada with her husband (Tr. 41-43, 432), were to some

extent inconsistent with Dr. Farzana’s opinion that she was almost completely incapable of things

such as being aware of normal hazards and taking appropriate precautions, maintaining socially

appropriate behavior, interacting with the public, and traveling to unfamiliar places. (Tr. 24). See

Thomas v. Berryhill, 881 F.3d 672, 676 (8th Cir. 2018) (finding that the plaintiff’s “self-reported

activities of daily living provided additional reasons for the ALJ to discredit [the treating doctor’s]

pessimistic views of her abilities”); Whitman v. Colvin, 762 F.3d 701, 706 (8th Cir. 2014) (ALJ

reasonably stated he discounted physician’s opinion because the opinion was “more restrictive

than self-reported activities”).

        Fifth, the ALJ reasonably considered other findings in the record that were inconsistent

with Dr. Farzana’s opinion. (Tr. 24). For example, although Dr. Farzana found Plaintiff would be

unable to adhere to basic standards of neatness and cleanliness (Tr. 470), other treatment providers

and examiners found her to be “well-groomed” (Tr. 382) and “dressed neatly” (Tr. 366), and

Plaintiff reported to the consultative examiner that she completes her daily hygiene with no

assistance and no reminders from anyone. (Tr. 367).

        Sixth, the ALJ also considered the fact that Dr. Farzana’s opinion was inconsistent with

the other medical opinion evidence in the record, giving “some weight” to the opinion of the state

agency non-examining psychological consultant, who determined that Plaintiff had no more than

moderate limitations in the ability to perform work-related activities. (Tr. 24, 84).

        In sum, the Court finds that the ALJ gave good reasons, supported by substantial evidence,

for discounting the opinion of Dr. Farzana. Although the ALJ did not explicitly discuss all of the



                                                  13
factors listed in § 404.1527(c) in evaluating Dr. Farzana’s opinion, he was not required to do so.

See Nishke v. Astrue, 878 F.Supp.2d 958, 984 (E.D. Mo. 2012) (ALJ’s failure to perform a factor-

by-factor analysis of the 20 C.F.R. § 404.1527(c) factors was not erroneous where the ALJ “stated

that he had considered those factors and explained his rationale in a manner that allows the [court]

to follow his line of reasoning, including stating the amount of weight given to this evidence”);

Derda v. Astrue, No. 4:09-CV-01847 AGF, 2011 WL 1304909, at *10 (E.D. Mo. Mar. 30, 2011)

(“While an ALJ must consider all of the factors set forth in 20 C.F.R. § 404.1527[c], he need not

explicitly address each of the factors”). The ALJ cited 20 C.F.R. § 404.1527 and discussed several

of the factors in his decision, including the consistency of Dr. Farzana’s opinion with Dr. Farzana’s

own treatment notes and other evidence. (Tr. 21-24). The ALJ also “explained his rationale in a

manner that allows the [Court] to follow his line of reasoning” Nishke, 878 F.Supp.2d at 984. No

more was required to comply with the relevant regulations.

       The Court acknowledges that the record contains conflicting evidence, and the ALJ could

have reached a different conclusion with regard to Dr. Farzana’s opinions. However, “it is the

ALJ’s function to resolve conflicts among the opinions of various treating and examining

physicians.” Renstrom, 680 F.3d at 1065 (quoting Pearsall v. Massanari, 274 F.3d 1211, 1219

(8th Cir. 2001)). It is not the role of this Court to reweigh the evidence presented to the ALJ. The

ALJ’s weighing of the evidence here fell within the available “zone of choice,” and the Court

cannot disturb that decision merely because it might have reached a different conclusion. See

Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

               C. The ALJ’s Evaluation of Plaintiff’s Subjective Complaints of Pain

       Plaintiff’s second argument is that the ALJ failed to properly evaluate Plaintiff’s

complaints of pain in her feet and back. In evaluating the intensity, persistence, and limiting effects



                                                  14
of an individual’s symptoms, the ALJ must “examine the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and limiting effects

of symptoms; statements and other information provided by medical sources and other persons;

and any other relevant evidence in the individual’s case record.” Social Security Ruling (“SSR”)

16-3p, 2017 WL 5180304, at *4 (Oct. 25, 2017). 4 In examining the record, the Commissioner must

consider several factors, including the claimant’s daily activities; the duration, intensity, and

frequency of the symptoms; the precipitating and aggravating factors; the dosage, effectiveness,

and side effects of medication; any functional restrictions; the claimant’s work history; and the

objective medical evidence. See Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009) (citing Finch

v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008), and Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.

1984)). See also SSR 16-3p, 2017 WL 5180304, at *7-*8 (describing several of the above factors,

as well as evidence of treatment other than medication that an individual receives); 20 C.F.R.

§ 404.1529(c)(3) (same).

       SSR 16-3p states that “[t]he determination or decision must contain specific reasons for

the weight given to the individual’s symptoms, be consistent with and supported by the evidence,

and be clearly articulated so the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.” SSR 16-3p, 2007 WL 5108034, at *10.

However, “[t]he ALJ is not required to discuss each Polaski factor as long as ‘he acknowledges




4
  This analysis was previously described as an analysis of the “credibility” of a claimant’s
subjective complaints. However, the Commissioner has issued a new ruling, applicable to
decisions made on or after March 28, 2016, that eliminates the use of the term “credibility” when
evaluating subjective symptoms. SSR 16-3p, 2017 WL 5180304, at *1-*2 (Oct. 25, 2017). This
clarifies that “subjective symptom evaluation is not an examination of an individual’s character.”
Id. at *2. The factors to be considered remain the same under the new ruling. See id. at *13 n.27
(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. § 404.1529.
                                                15
and considers the factors before discounting a claimant’s subjective complaints.’” Halverson v.

Astrue, 600 F.3d 922, 932 (8th Cir. 2010) (quoting Moore, 572 F.3d at 524).

       After review of the record, the Court finds that the ALJ conducted a proper assessment of

Plaintiff’s symptoms of pain, consistent with SSR 16-3p and the relevant regulations, and that his

assessment is supported by substantial evidence. As a preliminary matter, the Court notes that the

ALJ did not entirely discredit Plaintiff’s complaints of pain in her feet and back. The ALJ

acknowledged Plaintiff’s testimony that she had back pain and that she had issues with her feet

that affect her ability to stand and walk. (Tr. 18, 22). He limited her to light work and to only

occasional balancing, stooping, kneeling, and crouching, and he found that she could never climb

ladders, ropes, or scaffolds and must avoid vibrations. (Tr. 21). To the extent that the ALJ did not

find all of Plaintiff’s claimed symptoms to create limitations that should be included in the RFC,

the ALJ did so only after conducting an appropriate analysis of the record and the relevant factors

and making specific findings regarding the consistency of Plaintiff’s asserted symptoms with the

record. (Tr. 22-24).

       First, the ALJ reasonably found Plaintiff’s reported daily activities somewhat inconsistent

with her complaints of disabling pain. (Tr. 22). The record indicates that Plaintiff was capable of

driving (Tr. 194), doing light cleaning and laundry with encouragement (Tr. 193), shopping in

stores (Tr. 194), helping to supervise her daughter’s young twins (Tr. 356, 367, 443); and traveling

to Florida and Canada with her husband. (Tr. 41-43, 432). While a claimant “need not prove she

is bedridden or completely helpless to be found disabled,” Reed v. Barnhart, 399 F.3d 917, 923

(8th Cir. 2005) (internal quotation marks omitted), Plaintiff’s daily activities can nonetheless be

seen as inconsistent with her subjective complaints of disabling pain and may be considered

alongside other factors in judging the assessing the severity of her subjective complaints of pain.



                                                16
See Vance v. Berryhill, 860 F.3d 1114, 1121 (8th Cir. 2017) (finding “[t]he inconsistency between

[the claimant’s] subjective complaints and evidence regarding her activities of daily living” raised

questions about the weight to give to her subjective complaints); Wagner v. Astrue, 499 F.3d 842,

852-53 (8th Cir. 2007) (finding a claimant’s accounts of “extensive daily activities, such as fixing

meals, doing housework, shopping for groceries, and visiting friends” supported the ALJ’s

conclusion that his complaints were not fully credible); Roberson v. Astrue, 481 F.3d 1020, 1025

(8th Cir. 2007) (finding that in assessing a claimant’s credibility, the ALJ properly considered the

fact that the claimant took care of her eleven-year-old child, drove her to school and did other

driving, fixed simple meals, did housework, shopped for groceries, and had no difficulty handling

money); Davis v. Apfel, 239 F.3d 962, 967 (8th Cir. 2001) (“Allegations of pain may be discredited

by evidence of daily activities inconsistent with such allegations.”); Medhaug v. Astrue, 578 F.3d

805, 817 (8th Cir. 2009) (“[A]cts such as cooking, vacuuming, washing dishes, doing laundry,

shopping, driving, and walking, are inconsistent with subjective complaints of disabling pain.”).

       Second, the ALJ reasonably considered that Plaintiff did not frequently and regularly seek

treatment for her pain symptoms. (Tr. 18-19, 23). With respect to Plaintiff’s back pain, Plaintiff

sought very minimal treatment during the relevant time frame. Medical records dated in the year

before the July 2014 alleged disability onset date show that Plaintiff had back and leg pain and

went to physical therapy for it, which led to significant improvements. (Tr. 255-56, 269, 304, 313,

320, 324). A month before her alleged onset date, she reported that her back pain was improved,

and her lumbar physical examination was benign. (Tr. 244). After the alleged onset date, there is

almost no evidence that Plaintiff sought treatment for back pain or that she had significant back

pain issues, aside from a December 2014 appointment at which she presented “for follow up on




                                                17
many issues including . . . backache.” (Tr. 241). Plaintiff identifies no other medical records to

suggest that Plaintiff had significant back pain during the relevant time period.

       With regard to Plaintiff’s foot pain, the ALJ also considered the fact that Plaintiff only

infrequently sought treatment. (Tr. 23). On June 9, 2014, Plaintiff complained to her primary care

provider of pain in her ankles and feet. (Tr. 244). She was diagnosed with tarsal tunnel syndrome,

prescribed Piroxicam, and referred to a podiatrist, Dr. DeSaix. (Tr. 244-45). On June 25, 2014,

Plaintiff saw Dr. DeSaix, who noted that Plaintiff complained of pain in her fourth toes and bunions

that had been present for two years, as well as numbness in the balls of the feet. (Tr. 254). Dr.

DeSaix diagnosed bilateral neuroma and HAV with bunion, and she advised Plaintiff to wear

supportive, wide shoe gear at all time; to decrease weight bearing; to apply ice; and to continue

taking Piroxicam; she also ordered orthotics. (Tr. 254). A month later, on July 30, 2014, Plaintiff

returned to Dr. DeSaix, reporting that she had been following Dr. DeSaix’s recommendations and

her pain was improved 50%. Dr. DeSaix dispensed orthotics, continued her prior

recommendations, and advised Plaintiff to return in four weeks for follow-up. (Tr. 374). Plaintiff

did not seek treatment for foot pain until ten months later, on May 27, 2015, when she complained

to her primary care physician of pain in her left foot; her doctor noted that she had “failed to follow

up with podiatry after [being] seen last year.” (Tr. 382). Her doctor diagnosed left foot pain,

continued Piroxicam, and again referred Plaintiff to a podiatrist. (Tr. 382-83). On June 29, 2015,

Plaintiff returned to Dr. DeSaix, complaining of pain in the heels and shooting pain into the

forefoot, present for several months. (Tr. 373). She stated that she had not been icing, wearing

supportive shoes at all times while ambulating, or wearing her orthotics. (Tr. 373). Dr. DeSaix

diagnosed plantar fasciitis and posterior tibial and achilles tendinitis; again advised wearing

supportive shoe gear at all times while ambulating, recommended Plaintiff decrease



                                                  18
weightbearing, recommended application of ice, recommended wearing orthotics, applied a

supportive strapping, and prescribed naproxen. (Tr. 373). On July 20, 2015, Plaintiff returned to

Dr. DeSaix, reporting that she had been wearing orthotics but not following the other

recommendations; she stated the pain in the top of her foot was 30% better and that she no longer

had any pain in the heels. (Tr. 372). Thereafter, it does not appear that she sought treatment for

foot pain, though she did mention foot pain to her psychiatrist at visits in January and April of

2016. (Tr. 438, 440). It was proper for the ALJ to consider the sporadic nature of Plaintiff’s

treatment in assessing her subjective complaints. See Kelley v. Barnhart, 372 F.3d 958, 961 (8th

Cir. 2004) (“Infrequent treatment is . . .     a basis for discounting a claimant’s subjective

complaints.”).

       Third, the ALJ reasonably considered the evidence that Plaintiff was not fully compliant

with treatment recommendations related to her pain. (Tr. 23). As discussed above, Plaintiff often

did not follow her podiatrist’s recommendations with regard to icing, wearing supportive shoes,

taking medications, and attending follow-up visits. This was a proper consideration in assessing

her subjective complaints. See Julin v. Colvin, 826 F.3d 1082, 1087 (8th Cir. 2016) (ALJ properly

considered the plaintiff’s “resistance to some suggested courses of treatment” in assessing her

subjective symptoms); Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005) (“A failure to

follow a recommended course of treatment also weighs against a claimant’s credibility.”);

       Fourth, the ALJ considered the evidence that Plaintiff’s impairments improved with

treatment. (Tr. 23). On the two occasions when Plaintiff reported following even some of her

podiatrists’ recommendations, she reported significant improvement at follow-up visits. (Tr. 372,

374). “If an impairment can be controlled by treatment or medication, it cannot be considered




                                               19
disabling.” Brace v. Astrue, 578 F.3d 882, 885 (8th Cir. 2009) (internal quotations and citation

omitted).

       Fifth, the ALJ reasonably considered that Plaintiff’s treatment providers recommended

only conservative treatment (orthotics, recommendations of supportive shoe gear, medications,

and recommendations of icing) for her pain. (Tr. 23). See Milam v. Colvin, 794 F.3d 978, 985

(8th Cir. 2015) (holding that ALJ properly considered claimant’s relatively conservative treatment

history when evaluating credibility).

       Sixth, the ALJ reasonably considered that none of Plaintiff’s physicians offered an opinion

as to her physical functional limitations. (Tr. 23). See Schultz v. Astrue, 479 F.3d 979, 983 (8th

Cir. 2007) (noting that the fact that no doctor had placed limitations on the claimant was a proper

consideration in the ALJ’s analysis of the claimant’s subjective complaints).

       Seventh, the ALJ acknowledged that Plaintiff’s good work history tended to support her

allegations, though he found that the other evidence precluded a finding that Plaintiff’s limitations

were as severe as she alleged. (Tr. 22).

       In sum, the Court finds that the ALJ conducted a proper evaluation of Plaintiff’s claimed

symptoms, considered several of the relevant factors, and gave good reasons for finding those

symptoms not entirely consistent with the record. The evaluation of a claimant’s subjective

symptoms is “primarily for the ALJ to decide, not the courts.” Igo v. Colvin, 839 F.3d 724, 731

(8th Cir. 2016) (quotation marks omitted). The Court must defer to the ALJ’s evaluation of

Plaintiff’s subjective symptoms. See Renstrom v. Astrue, 680 F.3d 1057, 1065 (8th Cir. 2012)

(citing Juszczyk v. Astrue, 542 F.3d 626, 632 (8th Cir. 2008)).




                                                 20
       VI.    CONCLUSION

       For the reasons set forth above, the Court finds that the decision of the Commissioner is

supported by substantial evidence. Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of Social Security is AFFIRMED. A separate judgment will accompany this

Memorandum Opinion.




                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of September, 2019.




                                              21
